              Case 1:20-cv-01419-APM Document 139 Filed 09/24/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                               Plaintiffs,

                      v.                                    Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United
States of America, et al.,
                           Defendants.

                                       NOTICE OF APPEAL

         Notice is hereby given that plaintiffs Nazif Alam, Carmen Ligia Vidal Pimentel, Juan

Carlos Rosario Lebron, Daniel Chibundu Nwankwo, Claudio Alejandro Sarniguet Jiménez,

Angela Sinon, Loida Phelps, Nancy Abarca, 3Q Digital, ASSE International, Inc., EurAuPair

International, Inc., SEIU Committee of Interns and Residents, Shipco Transport, Inc., and Superior

Scape, Inc. (together, the “Non-DV Plaintiffs”), and Fatma Bushati, Jodi Lynn Karpes, Shyam

Sundar Koirala, Aja Tamamu Mariama Kinteh, Iwundu Épouse Kouadio Ijeoma Golden, and Aya

Nakamura hereby appeal to the U.S. Court of Appeals for the D.C. Circuit from the order entered

in this action on September 4, 2020 (ECF 123), to the extent that the order (i) denied Plaintiffs’

request to preliminarily enjoin Defendants from implementing or enforcing Presidential

Proclamations 10014 and 10052, and (ii) denied Plaintiffs’ request to preliminarily enjoin the State

Department’s No-Visa Policy (as defined in the order, ECF 123, at 14) as applied to the Non-DV

Plaintiffs and the beneficiaries of their visa petitions.

         Plaintiffs respectfully request expedited consideration of their appeal under 28 U.S.C.

§ 1657(a) because it relates to the denial of preliminary injunctive relief.




                                                   1
738272036.1
              Case 1:20-cv-01419-APM Document 139 Filed 09/24/20 Page 2 of 2




Dated: September 24, 2020                       Respectfully Submitted,

                                                By: /s/ Andrew J. Pincus

Jesse M. Bless (D.D.C. Bar No. MA0020)          Andrew J. Pincus (D.D.C. Bar No. 370762)
AMERICAN IMMIGRATION LAWYERS                    MAYER BROWN LLP
ASSOCIATION                                     1999 K Street, NW
1301 G Street NW, Ste. 300                      Washington, DC 20006
Washington, D.C. 20005                          Telephone: (202) 263-3000
(781) 704-3897                                  apincus@mayerbrown.com
jbless@aila.org
                                                Matthew D. Ingber (pro hac vice)
Karen C. Tumlin (pro hac vice)                  MAYER BROWN LLP
Esther H. Sung (pro hac vice)                   1221 Avenue of the Americas
JUSTICE ACTION CENTER                           New York, NY 10020
P.O. Box 27280                                  Telephone: (212) 506-2500
Los Angeles, CA 90027                           mingber@mayerbrown.com
Telephone: (323) 316-0944
karen.tumlin@justiceactioncenter.org            Cleland B. Welton II (pro hac vice)
esther.sung@justiceactioncenter.org             MAYER BROWN MEXICO, S.C.
                                                Goldsmith 53, Polanco
Stephen Manning (pro hac vice)                  Ciudad de Mexico 11560
Nadia Dahab (pro hac vice)                      Telephone: (502) 314-8253
Tess Hellgren (pro hac vice)                    cwelton@mayerbrown.com
Jordan Cunnings (pro hac vice)
INNOVATION LAW LAB                              Laboni A. Hoq (pro hac vice)
333 SW Fifth Avenue #200                        LAW OFFICE OF LABONI A. HOQ
Portland, OR 97204                              Justice Action Center Cooperating Attorney
Telephone: (503) 241-0035                       P.O. Box 753
stephen@innovationlawlab.org                    South Pasadena, CA 91030
nadia@innovationlawlab.org                      laboni@hoqlaw.com
tess@innovationlawlab.org
jordan@innovationlawlab.org




                                            2
738272036.1
